Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 1 of 21




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION


    JOHN DOE, on behalf of
    himself and all others similarly situated,
            Plaintiff,
    v.                                                             Case No. 19-cv-80513-RAR
    TOWN OF JUPITER; DET. ANDREW SHARP
    #412/1101; DAVID ARONBERG, PALM
    BEACH COUNTY STATE ATTORNEY,
            Defendants.

       JOINT STATUS REPORT ADDRESSING THE IMPACT OF THE FOURTH
    DISTRICT COURT OF APPEALS’ DECISION ON THE MERITS OF THIS ACTION

          This putative class action under 42 U.S.C. § 1983 arises from law enforcement’s use of

   non-audio video surveillance to investigate the Orchids of Asia Day Spa (“Spa”). Plaintiff John

   Doe and the members of the putative class (the “Does”) allege that Defendants caused them to be

   recorded nude and undressed at the Spa while receiving lawful massage services, in violation of

   their Constitutional rights. Defendants dispute these allegations and, among other arguments,

   maintain that law enforcements’ use of non-audio video surveillance in the underlying

   investigation did not violate any Constitutional rights held by Plaintiff or the putative class.

          On January 24, 2020, this Court stayed this action, D.E. 148, pending the Fourth District

   Court of Appeals’ review of two Palm Beach County orders suppressing the use of the Spa

   recordings against defendants in related criminal proceedings. State v. Kraft, 4D19-1499 (Fla. 4th

   DCA) and State v. Hua Zhang et al., 4D19-2024 (Fla. 4th DCA) (collectively, the “Appeals”). The

   Appeals were consolidated with similar appeals from other cases arising from investigations of

   spas in Indian River County and Vero Beach. On August 19, 2020, the Fourth DCA affirmed the

   suppression orders in all the cases and entered the opinion attached here as Exhibit A.
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 2 of 21




          Pursuant to this Court’s stay order, the parties file this joint status report “addressing the

   impact (if any) of the Fourth District Court of Appeals’ decision on the merits of the above-styled

   action.” D.E. 148.

                                         PROCEDURAL HISTORY

          John Doe commenced this action on April 15, 2019, D.E. 1, and filed the operative

   complaint on June 28, 2019 after various amendments to add a putative class, change the style of

   the case so that the Town of Jupiter would accept service, and add information obtained during the

   suppression hearings in the related criminal cases against certain owners and patrons of the Spa.

   D.E. 42.

          On August 19, 2019, the Court granted the parties’ joint motion to stay this action pending

   settlement negotiations between them. D.E. 80-81. The Court lifted the stay after the parties’

   settlement efforts failed. D.E. 95.

          After the stay, the parties briefed Defendants’ Joint Motion to Dismiss and Strike, D.E. 96,

   Defendant Aronberg’s Motion to Stay and for Protective Order, D.E. 97, Aronberg’s Motion to

   Disclose Plaintiff’s and Putative Class Members’ Identities, D.E. 105, and Plaintiffs’ Motion to

   Proceed Anonymously. D.E. 123.

          On January 8, 2020, the parties attended a settlement conference before Magistrate Judge

   William Matthewman, D.E. 147, however, the possibility of settlement at that time depended in

   part on the outcome of the Appeals. Accordingly, the Court stayed this action on January 24, 2020

   pursuant to the parties’ agreement. D.E. 147-148. The Court denied all prior motions as moot. D.E.

   148 ¶ 3.




                                                    2
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 3 of 21




           The Does have propounded discovery on all Defendants. Only Defendants Sharp and the

   Town have responded to some or all of those requests. The Town has also propounded discovery

   on Plaintiff, whose response deadline had not come due at the time the Court entered the stay.

                              EFFECT OF FOURTH DCA’S RULING

           A.     Possibility of Settlement

           The parties conferred on September 16, 2020 and believe the outcome of the Appeals

   potentially has a positive impact on the parties’ abilities to successfully negotiate a settlement of

   this action.

    The Does               The Does believe that a settlement is possible if the recordings are

                   destroyed by order of this Court or the state court hearing the State v. Kraft

                   matter, Case Nos. 2019MM002346AXXXNB and 2019MM002348AXXXNB

                   (collectively, “Kraft cases”), and there is some compensation to the Does for their

                   suffering and the legal expenses incurred here.

    Defendants             Additionally, Defendants maintain that settlement may be impacted by

                   future relief sought and granted in the County Court in the State v. Kraft matter,

                   Case    Nos.    2019MM002346AXXXNB              and    2019MM002348AXXXNB

                   (collectively, “Kraft cases”). Following the issuance of the Fourth DCA’s

                   opinion, attorneys for Defendant Kraft filed a Notice of Appellate Decision in

                   the Kraft cases, in which they stated, “Finally, subject to any further appeal,

                   Defendant respectfully intends to urge this Court to order and superintend total,

                   certified destruction of the Videos.” See Exhibit B at 3 (emphasis added). In

                   the Fourth Amended Complaint [D.E. 42], Plaintiff and the putative class request,

                   among other items, relief in the form of permanent and complete destruction of



                                                    3
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 4 of 21




                any and all video, audio, photographic, or other recordings, or any images or

                other records derived from or based on recordings, made inside the Spa. See D.E.

                42 at 24. Since Defendant Kraft in the Kraft cases appears to be seeking nearly

                identical relief as that sought by Plaintiff and the putative class in this matter,

                Defendants maintain that the possibility of settlement in the instant matter may

                be impacted by the outcome of any such motion for destruction of the subject

                video evidence pursued in the Kraft cases.



         B.    Whether the Does Had a Reasonable Expectation of Privacy at the Spa

    The Does           Contrary to Defendants’ argument for dismissal, D.E. 96 at 19, the Fourth

               DCA confirmed that persons recorded at the Spa, including the Does, had a

               reasonable expectation of privacy, regardless of whether they were engaged in

               criminal activity:

                       The spa-client defendants in all of these cases had a
                       subjective and objectively reasonable expectation of privacy
                       in the massage parlor rooms. The surveillance took place in
                       a professional private setting where clients are expected to
                       partially or fully disrobe. The spa owners and their
                       employees also had a reasonable right to expect that the
                       interactions with nude or partially nude clients in the
                       massage rooms would not be exposed to the public.

               Ex. A at 13.

                       The state also argues that the spas were primarily used as a
                       brothel, as most of the customers who were recorded and
                       monitored engaged in unlawful activity, and thus, the state
                       asserts, the defendants cannot rely on the Fourth
                       Amendment rights of third parties who had their innocent
                       conduct recorded. However, as case law shows us, Fourth
                       Amendment rights are nearly always safeguarded by those
                       who are criminally prosecuted. See, e.g., Katz, 389 U.S. at
                       348 (reversing judgment of conviction for transmitting

                                                 4
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 5 of 21




                           wagering information by telephone). Consequently, the
                           state’s circular argument that the defendants lacked a privacy
                           interest because they were engaging in criminal behavior is
                           uncompelling.

                    Ex. A at 14.1

       Defendants          As an initial matter, Defendants maintain that a thorough analysis of this

                    and other issues presented by the Fourth DCA’s Opinion are issues best

                    addressed in briefing on a substantive motion addressing the merits of this case,

                    including but not limited to a future motion to dismiss or motion for summary

                    judgment. Once the stay of this case is lifted, Defendants intend to file a renewed

                    joint motion to dismiss that raises similar arguments as those asserted at D.E. 96.

                           Notwithstanding the above, the Fourth DCA’s analysis of this issue failed

                    to include discussion of certain legal authorities cited by Defendants in their Joint

                    Motion To Dismiss, D.E. 96, regarding this issue.2 See D.E. 96 at 19–20.

                    Specifically, Defendants maintain that by submitting himself to a massage

                    therapist at a commercial place of business, Plaintiff knowingly took the risk that

                    the therapist or the Spa could record the session or otherwise disseminate the

                    session to third parties. See Rehberg v. Paulk, 611 F.3d 828, 842 (11th Cir. 2010)

                    (“The Supreme Court consistently has held that a person has no legitimate

                    expectation of privacy in information he voluntarily turns over to third parties.”)




   1
    Defendants are collaterally estopped from relitigating several issues addressed by the Fourth
   DCA (like expectation of privacy).
   2
     Defendants dispute Plaintiff’s argument regarding collateral estoppel. Defendants maintain that
   they are not collaterally estopped from litigating issues addressed by the Fourth DCA, such as the
   issue of expectation of privacy.
                                                     5
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 6 of 21




               Thus, Plaintiff and his purported classmates have failed to establish that they held

               a reasonable expectation of privacy in receiving these massages.

                        Case law not addressed in the Fourth DCA’s opinion indicates that a person

               does not have a reasonable expectation of privacy at a commercial massage parlor.

               See, e.g., Garmley v. Opryland Hotel Nashville, LLC, 2007 WL 4376078, at *3

               (M.D. Tenn. 2007) (“Although Plaintiff may believe otherwise, the right to privacy

               does not extend to activities conducted in public health spas or commercial

               massage parlors.”); Wigginess, Inc. v. Fruchtman, 482 F. Supp. 681, 689

               (S.D.N.Y. 1979) (no right of privacy attaches to commercial health spas and clubs

               because the “services of each of these establishments are open by individual

               purchase or by membership to the general public”); Regency Servs. Corp. v. Bd.

               of Cty. Comm’rs, 819 P.2d 1049, 1057 (Colo. 1991) (finding that “a patron of a

               commercial massage parlor has no reasonable expectation that a body rub will be

               constitutionally protected as an integral part of the right of privacy any more than

               a viewer of an obscene movie in a public theater can legitimately claim a

               constitutionally protected right of privacy with respect to the viewing.”). In

               Garmley, a case similar to the one at bar, the court found that there was no viable

               claim for public disclosure of private facts when the plaintiff received a massage

               at a spa, initiated an indiscreet incident with a masseuse, which was eventually

               reported to a customer of the plaintiff’s company. 2007 WL 4376078, at *3-4. This

               case law provides that society has not recognized that the expectation of privacy in

               a commercial massage parlor is reasonable, as is required for a Fourth Amendment

               claim.



                                                 6
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 7 of 21




                           At the very least, the fact that such case law exists and that binding,

                    factually similar precedent does not hold otherwise means the constitutional issue

                    is not clearly established or “beyond debate,” further supporting Sharp’s and

                    Aronberg’s qualified immunity arguments, Ashcroft v. al-Kidd, 563 U.S. 731, 741

                    (2011), an issue which was not analyzed in the Fourth DCA’s opinion.



            C.      Whether and How the Does’ Constitutional Rights Were Violated

       The Does            Contrary to Defendants’ argument for dismissal, D.E. 96 at 8-12, the

                    Fourth DCA confirmed that the Does’ Constitutional rights were violated in two

                    ways: (1) the warrant obtained by Sharp to surveil and record at the Spa (the

                    “Warrant”) “failed to contain sufficient minimization guidelines,” despite the

                    fact the Warrant application cited case law requiring such guidelines and

                    purportedly “sought to comply with its requirements,” Ex. A at 16-17; and (2)

                    law enforcement failed to minimize in their execution of the Warrant.3


       Defendants          Once again, as an initial matter, Defendants maintain that a thorough

                    analysis of this and other issues presented by the Fourth DCA’s Opinion are


   3
     Ex. A at 9 (affirming trial court order suppressing “the videos because law enforcement failed to
   minimize the intrusion on the privacy rights of law-abiding spa-goers and the warrant provided no
   written criteria for minimization), 17 (despite well-settled federal law, including law cited by Sharp
   in the Spa Warrant, “the warrants at issue did not set forth any specific written parameters to
   minimize the recording of innocent massage seekers, and law enforcement did not actually employ
   sufficient minimization techniques when monitoring the video or deciding what to record”), 17-
   18 (continuous video surveillance at Spa leading to recordings of innocent spa patrons that remains
   in the police department’s possession “egregious example” of Constitutional violation; Defendants
   note below that the Fourth DCA was referring to a different investigation, however, that distinction
   is inconsequential because the court was referring to conduct (i.e. continuous video surveillance)
   that was nearly identical to the misconduct at issue here), 19 (unable to find that officers acted in
   good faith with respect to minimization); D.E. 66-5 at 10-12; D.E. 66-4 at 7-10 (affirmed trial
   court order holding that minimization efforts at the Spa were “illusory at best”).
                                                     7
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 8 of 21




               issues best addressed in briefing on a substantive motion addressing the merits

               of this case, including but not limited to a future motion to dismiss or motion for

               summary judgment. Once the stay of this case is lifted, Defendants intend to file

               a renewed joint motion to dismiss that raises similar arguments as those asserted

               at D.E. 96.

                       Notwithstanding the above, for the reasons stated in Defendants’ Joint

               Motion to Dismiss, D.E. 96, Defendants maintain that Plaintiff and the putative

               class suffered no Constitutional violation. Further, the Warrant itself included

               sufficient minimization guidelines and, in executing the Warrants, officers both

               sought to and did in fact comply with minimization guidelines.

                      Defendants further maintain that United States v. Mesa-Rincon, 911 F.2d

               1433 (10th Cir. 1990) is not binding in this Court, and it does not appear that the

               United States Supreme Court, Eleventh Circuit, or Florida Supreme Court have

               ever analyzed the requirements for minimization applicable to conducting lawful

               non-audio, video surveillance. In fact, in United States v. Batiste, 2007 WL

               2412837 (S.D. Fla. 2007), a case not analyzed in the Fourth DCA’s opinion, this

               Court explained, “Though this issue has not been directly addressed in the Eleventh

               Circuit, circuits elsewhere conclude that to conduct lawful video surveillance, for

               Fourth Amendment purposes, the government armed with probable cause must

               also satisfy the requirements of Title III [of the Omnibus Crime Control and Safe

               Streets Act of 1968] for analogous audio surveillance … .” Id. at *7. Although

               those requirements include minimization, this Court questioned whether the Fourth

               Amendment actually imposes a minimization requirement for purely video



                                                8
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 9 of 21




               surveillance. Id. at *8 n.9 (“Whether, for example, ‘sealing’ or ‘minimization’ is

               required or applicable for purely video surveillance would then be a matter of

               public comment and legislative policy, not constitutional principle.”).

                      Further, just as there is no binding authority clearly establishing that

               minimization is necessary for silent video surveillance, there is no binding

               authority clearly establishing what constitutes sufficient minimization. Contrary to

               Plaintiff’s allegations that there was no minimization at all, Sharp’s affidavit did

               specify certain minimization techniques. Cameras would be placed only in

               locations where prostitution was believed to be occurring and in the front lobby

               where money was being exchanged. The cameras would be monitored only during

               the Spa’s “peak hours.” No cameras would be placed in areas expected to be non-

               criminal in nature, and the view of the video monitor would not be observable by

               persons other than those performing official duties. Ex. C at 10.

                      Additionally, in Batiste, this Court explained that minimization does not

               forbid the interception of all nonrelevant conversations, but instead instructs agents

               to conduct surveillance in such a manner as to minimize the interception of such

               conversations based on a reasonableness test applied to the “particular facts of each

               case.” 2007 WL 2412837, at *15–16. In Rodriguez v. State, 297 So. 2d 15 (Fla.

               1974), the Florida Supreme Court, in considering the minimization requirement in

               the context of a wiretap, observed that “[t]he mere fact that every conversation

               made on a tapped phone was recorded in its entirety, standing alone, does not

               necessarily violate the minimization requirement. ... Minimization must be

               considered on a case-by-case basis.” Id. at 20 (internal citation omitted). Given the



                                                 9
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 10 of 21




                fact-specific nature of the minimization requirement, as well as the lack of

                definitional authority from the Eleventh Circuit or the Florida Supreme Court, the

                applicable boundaries of the minimization requirement were not well-settled.

                Defendants maintain that these minimization requirements were satisfied in this

                matter, both in the Warrant and in its execution. Further, Defendants maintain that

                for the reasons stated herein and in their Joint Motion to Dismiss, D.E. 96, both

                Aronberg and Sharp are entitled to qualified immunity.

                       Finally, as a matter of clarification, Defendants note that in Plaintiff’s

                footnote 3 of this status report, Plaintiff cites pages 17–18 of the Fourth DCA’s

                opinion, arguing that continuous video surveillance at the Spa constitutes an

                “egregious example” of Constitutional violation. Defendants maintain this is a

                misrepresentation of the statements made by the Fourth DCA. The portion of the

                opinion cited by Plaintiff actually references an investigation by the Vero Beach

                Police Department in the Freels case, facts which are not implicated in this matter.

                The Fourth DCA actually stated: “The most egregious example is the investigation

                by the Vero Beach Police Department in the Freels case where the cameras

                recorded continuously for 60 days.” See Ex. A at 18.


         D.    Whether the Does Suffered Damages

    The Does           Contrary to Defendants’ argument that the Does suffered “invalid”

                damages and that their injuries were “de minimus,” D.E. 96 at 22-23, the Fourth

                DCA correctly recognized that the Does’ injuries are severe:

                       Those innocent clients potentially live with the knowledge
                       that nude videos of themselves are preserved on a server
                       somewhere with unknown accessibility. In our ever

                                                10
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 11 of 21




                        increasingly digital world filled with hackers and the like,
                        such awareness renders the surveillance a particularly severe
                        infringement on privacy.

                 Ex. A at 18.

    Defendants          Once again, as an initial matter, Defendants maintain that a thorough

                 analysis of this and other issues presented by the Fourth DCA’s Opinion are

                 issues best addressed in briefing on a substantive motion addressing the merits

                 of this case, including but not limited to a future motion to dismiss or motion for

                 summary judgment. Once the stay of this case is lifted, Defendants intend to file

                 a renewed joint motion to dismiss that raises similar arguments as those asserted

                 at D.E. 96. Since Defendants have yet to receive even basic discovery from the

                 anonymous Plaintiff and putative class, it is difficult if not impossible to

                 determine what damages they allegedly suffered, or the extent of same.

                        Notwithstanding the above, the Fourth DCA’s opinion did not address the

                 extent to which the damages claimed in the Fourth Amended Complaint by

                 Plaintiff and the putative class are de minimis. Instead, the above cited quote is

                 merely dicta and fails to account for the type of injury(ies) alleged in the Fourth

                 Amended Complaint.

                        As explained in Defendants’ prior Joint Motion to Dismiss, D.E. 96, a §

                 1983 plaintiff must be able to show some evidence of injury or actual damages.

                 See Stephens v. DeGiovanni, 852 F.3d 1298, 1325 n. 29 (11th Cir. 2017). Here,

                 Plaintiff has allegedly suffered no more than de minimis harm. There is no

                 allegation that the surveillance video has been publicly released or disseminated.

                 Plaintiff and the putative class have proceeded anonymously—further evidence



                                                 11
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 12 of 21




                they have yet to suffer concrete harm at this point or have even been identified to

                others as Spa patrons. Plaintiff alleges that he fears the video might be released at

                some indefinite future point, (D.E. 42 ¶ 101), but that is contradicted by the two

                protective orders barring the video’s release. This constitutes a de minimis injury,

                if not a lack of standing due to the alleged injury being unripe. See Texas v. United

                States, 523 U.S. 296, 300 (1998) (“A claim is not ripe for adjudication if it rests upon

                contingent future events that may not occur as anticipated, or indeed may not occur

                at all.”). Once again, these issues were not addressed in the Fourth DCA’s opinion.


         E.    Defendants’ Culpability and Claimed Immunity

    The Does            The Fourth DCA’s order further negates Aronberg’s and Sharp’s claims

                for qualified immunity, D.E. 96 at 12-16, and negates Aronberg’s and the Town’s

                arguments that Doe failed to sufficiently allege a policy, practice, or custom that

                caused the violation of the Does’ constitutional rights. Id. at 16-18.

                        Defendants Aronberg and Sharp argued that they are entitled to qualified

                immunity because it was not “clearly established” that minimization was

                required for non-audio video surveillance. Id. at 12-16. A right is clearly

                established if the defendant had fair warning of it, including because any of the

                following is true: (1) “a materially similar case has already been decided;” (2) “a

                broader, clearly established principle should control the novel facts” of the case;

                or (3) the circumstances fit “within the exception of conduct which so obviously




                                                  12
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 13 of 21




                   violates the constitution that prior case law is unnecessary.” Mercado v. City of

                   Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005).4

                          Consistent with the Does’ arguments in opposition to Defendants’ motion

                   to dismiss, D.E. 117 at 9-16, the Fourth DCA held that “the federal case law . . .

                   pertaining to silent video surveillance,” which requires minimization, “is well

                   reasoned and widely accepted.” Ex. A at 20 (emphasis added).

                          Well beyond “fair warning,” Defendants had actual knowledge of that

                   case law and the minimization requirement because Sharp swore in his Warrant

                   application that he had “strongly considered” those cases, including Mesa-

                   Rincon and Torres. D.E. 42 ¶ 69; D.E. 96-3 at 9. Indeed, the Fourth DCA refused

                   to find that officers, which included Sharp, “acted in good faith with respect to

                   minimization due to the lack of Florida law on point” because the “warrant

                   applications themselves cited the decades-old federal law (such as Mesa-Rincon)

                   setting out the requirements for obtaining a warrant to conduct secret video

                   surveillance in private locations, including the need to minimize the recording of

                   innocent conduct.” Ex. A at 19. The Fourth DCA concluded: “These citations




   4
     Contrary to Defendants’ argument, the existence of on-point case law is not required to clearly
   establish a right. Magluta v. Samples, 375 F.3d 1269, 1283 (11th Cir. 2004) (“The very action in
   question does not have to have been found unlawful, but in light of pre-existing law the
   unlawfulness must be apparent.”); Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir.
   2005) (“If there is no case law directly on point, ‘general statements of the law contained within
   the Constitution, statute, or caselaw may sometimes provide fair warning of unlawful conduct.”)
   (citation omitted). Rather, a right is clearly established if any of the following is true: (1) “a
   materially similar case has already been decided;” (2) “a broader, clearly established principle
   should control the novel facts” of the case; or (3) the circumstances fit “within the exception of
   conduct which so obviously violates the constitution that prior case law is unnecessary.”); D.E.
   117 at 9-14.
                                                   13
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 14 of 21




                   negate a finding of ignorance of minimization requirements.” Id. (emphasis

                   added).5

                           Also, the Fourth DCA held that, in addition to the on-point cases

                   expressly requiring minimization in the video surveillance context, the bounty of

                   controlling audio surveillance cases requiring minimization obviously were

                   materially similar and applicable to video surveillance, especially because video

                   surveillance (and particularly video surveillance in a spa where police anticipated

                   patrons would remove their clothes) is significantly more invasive than audio

                   surveillance.6




   5
     See also Ex. A at 17 (“Thus, it is clear that federal law has been sufficiently developed on this
   constitutional issue, and it is clear the trial courts did not err in determining that minimization is
   required,” and implicitly questioning whether there was any doubt as to whether minimization
   procedures are constitutionally required by the Fourth Amendment), 16 (“the state’s argument
   ignores many years of clear federal jurisprudence on this issue;” noting that the operative test was
   set forth in Mesa Rincon, which Sharp cited in his Warrant application as a case he “strongly
   considered” and purported to follow; quoting Mesa Rincon for the proposition that “General fourth
   amendment requirements are still applicable to video surveillance”).
   6
     Ex. A at 16 (the Mesa Rincon minimization requirement “derives from U.S. Supreme Court case
   law setting forth the minimum constitutional standards for secret audio surveillance;” quoting
   States v. Biasucci, 786 F.2d 504, 510 (2d Cir. 1986) for the proposition that the “similarities
   between aural and video electronic surveillance” are “obvious”; holding that “the Mesa Rincon
   formulation of the test has been expressly adopted and applied by other federal circuit courts of
   appeal”), 17 (“Notably, the warrant applications in the cases now on appeal cited Mesa-Rincon
   and sought to comply with its requirements”), 15 (Mesa-Rincon states: “Television surveillance is
   identical in its indiscriminate character to wiretapping and bugging. However, it is even more
   invasive of privacy, just as a strip search is more invasive than a pat-down search,” quoting U.S.
   v. Torres, 751 F.2d 875, 885 (7th Cir. 1984), another case Sharp claimed to have “strongly
   considered” in his Warrant application).
                                                    14
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 15 of 21




                           Despite knowing that minimization was required for video surveillance,

                    Defendants wholly ignored that requirement, causing the Does to be recorded

                    nude or disrobed.7

                           The Town argued that the Does failed to allege a custom, policy, or

                    practice that caused the violation of the Does’ constitutional rights, even though

                    the Complaint lays out the testimony of the officers who conducted the

                    investigation at the Spa, all of whom stated that they had no training on

                    minimization. Though that is more than sufficient to allege a custom, policy, or

                    practice subject the Town to liability, to those allegations we add the Fourth

                    DCA’s findings of various, obvious constitutional violations by Defendants, and

                    its finding that officers conducting the investigations, including Sharp, failed the

                    good faith exception test, which asks “whether a reasonably well trained officer

                    would have known that the search was illegal despite the magistrate’s

                    authorization.” Ex. A at 19. Certainly if a well-trained officer should have known

                    that indiscriminately and continuously recording people nude for days on end

                    would be illegal, then the same or more is expected of Sharp’s superiors and

                    Aronberg.

       Defendants          Once again, as an initial matter, Defendants maintain that a thorough

                    analysis of this and other issues presented by the Fourth DCA’s Opinion are

                    issues best addressed in briefing on a substantive motion addressing the merits



   7
     Ex. at 19 (“The trial courts did not err in determining that the minimization requirements were
   ignored, as opposed to merely being unmet despite efforts to satisfy them. As previously discussed,
   the agencies failed to take the most basic and reasonable step of minimization by not monitoring
   or recording the unsuspected female clients.”); D.E. 66-5 at 10-12; D.E. 66-4 at 7-10 (minimization
   efforts at the Spa were “illusory at best”).
                                                    15
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 16 of 21




                of this case, including but not limited to a future motion to dismiss or motion for

                summary judgment. Once the stay of this case is lifted, Defendants intend to file

                a renewed joint motion to dismiss that raises similar arguments as those asserted

                at D.E. 96.

                       Notwithstanding the above, and contrary to Plaintiff’s arguments, the

                Fourth DCA’s opinion supports Defendant Sharp’s and Aronberg’s entitlements

                to qualified immunity. Importantly, the Court noted an “absence of any binding

                Florida law concerning silent video surveillance like that conducted in this case.”

                See Ex. A at 12. The Court also stated: “Presently there exists no binding Florida

                statute, Florida decisional law, or rule of criminal procedure that addresses this

                type of surreptitious, video-only surveillance as a law enforcement investigative

                tool. Likewise, the text of the Fourth Amendment does not expressly reference

                the term ‘minimization.’” Id. at 15.

                       Further, with its opinion, the Court cited no binding case within Eleventh

                Circuit with sufficiently similar facts so as to put either Sharp or Aronberg on

                notice of any constitutional right to minimization, the contours of which were

                sufficiently clear such that a reasonable officer would have understood that what

                he was doing violated that right. See Bates v. Harvey, 518 F.3d 1233, 1247-48

                (11th Cir. 2008). The Eleventh Circuit “looks only to binding precedent—cases

                from the United States Supreme Court, the Eleventh Circuit, and the highest court

                of the state under which the claim arose--to determine whether the right in question

                was clearly established at the time of the violation.” Coffin v. Brandau, 642 F.3d

                999, 1013 (11th Cir. 2011). The pre-existing law must “dictate, that is, truly compel



                                                 16
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 17 of 21




                (not just suggest or allow or raise a question about), the conclusion for every like-

                situated reasonable government agent that what the defendant is doing violates

                federal law in the circumstances.” Crosby, 187 F.3d 1339, 1345 (11th Cir. 1999)

                (internal quotations omitted). If the law “has not staked out a bright line, qualified

                immunity almost always protects the defendant.” Post v. City of Fort Lauderdale,

                7 F.3d 1552, 1557 (11th Cir. 1993), modified, 14 F.3d 583 (11th Cir. 1994).

                Crucially, this analysis is highly fact-specific.

                        Regarding Plaintiff’s argument, the Eleventh Circuit has advised that for

                a right to be “clearly established”, a plaintiff may (1) show that a materially

                similar, binding case has been decided; (2) that a broader, clearly established

                principle should control the novel facts of a particular situation; or (3) that the

                case at issue fits within the exception of conduct that so obviously violates the

                Constitution that prior case law is unnecessary. See Corbitt v. Vickers, 929 F.3d

                1304 (11th Cir. 2019).

                        Notwithstanding this, courts cannot define clearly established law “at a

                high level of generality. The dispositive question is whether the violative nature of

                particular conduct is clearly established. This inquiry must be undertaken in light of

                the specific context of the case, not as a broad general proposition.” Mullenix v.

                Luna, 136 S. Ct. 305, 308 (2015) (internal quotations omitted); see also Youmans

                v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010) (“More than a general legal

                proposition—for example, to act reasonably—is usually required; if a plaintiff

                relies on a general rule, it must be obvious that the general rule applies to the

                specific situation in question.”); see also Corbitt, 929 F.3d at 1312



                                                  17
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 18 of 21




                (“Notwithstanding the availability of these three independent showings, this

                Court has observed on several occasions that if case law, in factual terms, has not

                staked out a bright line, qualified immunity almost always protects the

                defendant.”) (internal quotations omitted).

                       Here, the Fourth DCA’s opinion, and the arguments asserted by Plaintiff,

                do not establish that at the time of the underlying incident, case law, in factual

                terms, had staked out a bright line with regard to the requirement or application

                of minimization under the Fourth Amendment.

                       Additionally, with regard to the claims asserted against Defendant Sharp,

                the Fourth DCA’s opinion fails to address the issue of qualified immunity in the

                context of Sharp consulting with and/or receiving advice from prosecutors

                regarding minimization and the application for and execution of the Warrant. An

                officer’s consultation with and reliance upon the advice of a prosecutor is an

                important factor in the qualified immunity analysis and weighs in favor of

                eligibility for the defense. See Lozman v. City of N. Bay Vill., 2009 WL

                10699944, at *8 (S.D. Fla. Feb. 12, 2009) (collecting cases); Eiras v. Baker, 2019

                WL 423319, at *14 n.18 (M.D. Fla. Feb. 4, 2019) (collecting cases); Thomas v.

                City of Punta Gorda, 2010 WL 2293413, at *6 (M.D. Fla. Feb. 22, 2010).

                Reliance on counsel is particularly relevant to qualified immunity “where the

                application of the law to the facts falls on the hazy border between clear and

                ambiguous.” Poulakis v. Rogers, 341 F. App’x 523, 532–33 (11th Cir. 2009).

                Here, Sharp’s alleged reliance on counsel from the State Attorney’s office in both




                                                18
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 19 of 21




                applying for and executing the warrant heavily weighs in favor of his eligibility

                for qualified immunity, an issue not addressed by the Fourth DCA’s opinion.

                       Further, contrary to Plaintiff’s arguments, the Fourth DCA’s opinion has

                no bearing on the Monell liability issues applicable to both the Town and

                Aronberg in his official capacity. The Fourth DCA’s opinion has no discussion

                of the policies, practices, or customs of either the Town or Aronberg, let alone

                how such constituted the moving force behind any alleged constitutional

                violation. Further, even if it did, such does not cure the conclusory allegations

                and pleading deficiencies included in Plaintiff’s attempt to assert Monell liability

                in the Fourth Amended Complaint. For the reasons explained in Defendants’

                Joint Motion to Dismiss, D.E. 96, Plaintiff has failed to adequately allege Monell

                liability against either the Town or Aronberg. See D.E. 96 at 16–18.

                       Finally, the Fourth DCA’s opinion has no bearing on Aronberg’s

                arguments that he was not personally involved in the Spa surveillance, and that

                even if he had any role in assisting in Sharp’s affidavit, which he denies, he would

                have absolute prosecutorial immunity for that activity.




                                                19
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 20 of 21




   Dated: September 17, 2020

    REED SMITH LLP
    By: /s/ Edward Mullins                   /s/ John M. Janousek
    Edward M. Mullins                        John Morgan Janousek, Esq.
    Fla. Bar No. 863920                      Michael J. Roper, Esq.
    Jordan W. Siev                           Bell, Roper and Kohlmeyer P.A.
    Daniel Alvarez Sox                       2707 E. Jefferson Street
    Fla. Bar No. 108573                      Orlando, FL 32803
    emullins@reedsmith.com                   Tel. (407) 897-5150
    jsiev@reedsmith.com                      Fax: 407-897-6947
    dsox@reedsmith.com                       jjanousek@bellroperlaw.com
    1001 Brickell Bay Drive, 9th Floor       mroper@bellroperlaw.com
    Miami, Florida 33131
    Tel: (786) 747-0200                      Counsel for Defendant Andrew Sharp
    Fax: (305) 747-0299

           -and-

    Joseph Tacopina, Esq.
    (Admitted Pro Hac Vice)
    The Law Offices of Tacopina
    275 Madison Ave., Ste. 3500
    New York, NY 10016
    Tel: (212) 227-8877
    Fax: (212) 619-1028
    jtacopina@tacopinalaw.com

    Counsel for John Doe and the Does


    /s/ Shane Weaver                         /s/ Lyman Reynolds, Jr.
    Shane Weaver, Esq.                       Lyman H. Reynolds, Jr., Esq.
    Office of the Attorney General, Civil    Roberts Reynolds Bedard & Tuzzio
    Litigation                               470 Columbia Drive
    1515 N. Flagler Drive                    Building C-101
    Suite 900                                West Palm Beach, FL 33409
    West Palm Beach, FL 33401                Tel. (561) 688-6560
    Tel. (561) 268-5216                      Fax: 561-688-2343
    Fax: 561-837-5102                        lreynolds@rrbpa.com
    shane.weaver@myfloridalegal.com
                                             Counsel for Defendant Town of Jupiter
    Counsel for Defendant David Aronberg



                                            20
Case 9:19-cv-80513-RAR Document 152 Entered on FLSD Docket 09/17/2020 Page 21 of 21




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 17th day of September, 2020, a true and correct copy of

   the foregoing has been furnished to the Clerk of the Court via the CM/ECF system, which will

   transmit copies electronically to all counsel of record.


                                                         /s/ John M. Janousek
                                                         MICHAEL J. ROPER, ESQ.
                                                         Florida Bar No. 0473227
                                                         JOHN M. JANOUSEK, ESQ.
                                                         Florida Bar No. 0098599
                                                         Bell & Roper, P.A.
                                                         2707 E. Jefferson Street
                                                         Orlando, FL 32803
                                                         Tel. (407) 897-5150
                                                         Fax (407) 897-3332
                                                         Primary: mroper@bellroperlaw.com
                                                         Secondary: phermosa@bellroperlaw.com
                                                         Counsel for Defendant Sharp




                                                    21
